Exhibit32.1 Certification of Chief Executive Officer Pursuant to Section906 In connection with the Annual Report of Orchids Paper Products Company (the “Company”) on Form10-K for the period ended December31, 2015 as filed with the Securities and Exchange Commission on the date hereof (the “Report”),I, Jeffrey S. Schoen, Chief Executive Officer and President of the Company, certify, to the best of my knowledge, pursuant to Rule13a-14(b)and Section1350 of Chapter 63 of Title 18 of the United States Code, as adopted pursuant to Section906 of the Sarbanes-Oxley Act of 2002, that: The Report fully complies with the requirements of Section13(a)or 15(d)of the Securities Exchange Act of 1934; and The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. /s/ Jeffrey S. Schoen Jeffrey S. Schoen Chief Executive Officer and President March7, 2016
